Citation Nr: 0722556	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In October 2006, the veteran appeared at the Indianapolis RO 
and testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  In September 1970, the RO denied entitlement to service 
connection for bilateral hearing loss.  The veteran was 
notified of this decision by a letter October 7, 1970, and he 
did not appeal.  

3.  Evidence received since the September 1970 RO denial was 
previously submitted, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, and therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
September 2005 and May 2006.  These letters advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, these letters expressly told the veteran to provide 
any relevant evidence in his possession.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The September 2005 letter informed the appellant of the 
evidence and information required to reopen such a claim and 
defined what qualifies as "new" and "material" evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional 
correspondence notified the veteran that his claim of 
entitlement to service connection for bilateral hearing loss 
had initially been denied because his service medical records 
were silent for findings of hearing loss and there was no 
evidence of record of acoustic trauma during service.  The 
May 2006 letter notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to assist, VA ordinarily has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, as well as to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to the issue on appeal, however, involving the matter 
of whether a previously denied claim may be reopened, VA's 
duty to assist the appellant in the development of a claim is 
not triggered unless and until a claim is reopened.  See 38 
U.S.C.A. § 5103A.  In any event, the claims file contains the 
veteran's service medical records.  The appellant has not 
identified any outstanding medical records that he wishes for 
VA to obtain on his behalf.  Therefore, the Board finds the 
duty to assist has been satisfied.

Analysis

In a September 1970 decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  This decision is final, and may not be 
reopened on the same factual basis.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  If, however, "new 
and material" evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108 (West 2002).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the April 1970 denial, the only evidence that has been 
added to the record is an October 1996 VA examination report 
and an October 2006 Board hearing transcript.  This evidence 
is considered to be new because it was not of record at the 
time of the April 1970 denial.  It is not, however, material 
to establishing the veteran's claim.

The October 1996 VA examination report diagnoses the 
veteran's current hearing loss.  However, it does not provide 
evidence that the veteran suffered hearing loss while in 
service or shortly after separation from service, and it 
offers no opinion as to the cause of his current hearing 
loss.  As noted above, the veteran's claim was previously 
denied because he did not have evidence demonstrating that he 
incurred a hearing disability while in service.  Therefore, 
because it is not evidence that the veteran experienced 
hearing loss while in service, the October 1996 VA 
examination report is not considered to be material evidence 
for the purpose of reopening the veteran's claim. 

The October 2006 Board hearing is not material evidence, 
either.  In his testimony, the veteran provided no new 
evidence to demonstrate that he suffered a hearing disability 
while in service.  His testimony essentially repeated the 
statements he submitted in August 1970 when he first filed 
for service connection.  At the hearing, the veteran 
indicated that there was no one who could testify that he 
served as a gunner and was exposed to loud noise during 
service.  He also testified that he did not seek treatment 
for his hearing loss while in service, and he did not mention 
the existence of any medical records that he wished for VA to 
obtain for him.  

Therefore, the appellant has not submitted evidence that is 
probative to demonstrating that he incurred a hearing 
disability during active duty. Thus, the evidence does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss, 
and the appellant's application to reopen this claim must be 
denied. 38 C.F.R. § 3.156(a) (2006).







ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


